Title: To George Washington from Robert Turnbull, 27 May 1785
From: Turnbull, Robert
To: Washington, George

 

Honourable Sir
[Sprouston near Kelso, Scotland]May 27th 1785.

The greatness and dignity of your character for the virtues of a Patriot will command the Veneration of future ages; and those graces that adorn, and render aimiable your private life encourage and embolden me to address you in an affair, in which I am much interested. Tho I trust I have a mind above the Love of money, yet as old age is approaching; for I have been above forty two years a Minister of the Gospel, the just debt due to me by my deceased brother when recovered would be most convenient; just as I hope you will be convinced, by the perusal of my deceased brothers letter to me, which I have transcribed and inserted in this. The only favour Good Sir I have to request of you, is to recommend to me some man of business in Virginia, to recover by the Law of that country, this Lawful and just debt. How happy for mankind were there a free and open intercourse among the nations and all men were treated as brethern. I have wrote two letters to my nephew Robert Turnbull in Virginia who has succeeded to the whole of my Brothers estate, on what foundation I am quite uncertain (but it can never exclude the payment of a just debt) for he has not had the civility to answer my letters, neither had he the Humanity to notify to me the death of my brother. I had rather be poor with that virtue, than be possessed of the greatest riches. My residence is at Sprouston near Kelso North Britain. I am with the highest esteem your most humble Servant

Robert Turnbull

